Citation Nr: 1100042	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  08-02 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 10 
percent for posttraumatic stress disorder (PTSD) prior to August 
21, 2008, and to a disability rating in excess of 30 percent 
thereafter.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from February 1969 to August 
1972.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA), Regional Office (RO), in Nashville, 
Tennessee, which established service connection for PTSD, and 
assigned an initial 10 percent disability rating, effective 
January 23, 2007.  The Veteran expressed disagreement with the 
assigned initial disability rating and timely submitted an 
appeal.

The RO subsequently assigned a 30 percent disability rating for 
the service-connected PTSD, effective from August 21, 2008.  
Applicable law provides that absent a waiver, a claimant seeking 
a disability rating greater than assigned will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and that a claim remains in controversy where less 
than the maximum available benefits are awarded.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the 
appeal as to the issue of a disability rating greater than 
assigned, therefore, the issue remains in appellate status. 

In February 2010, the Veteran and his spouse provided testimony 
at a video conference hearing over which the undersigned Acting 
Veterans Law Judge presided.  A transcript of this hearing has 
been associated with the Veteran's VA claims file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans' Claims (Court) held that a TDIU 
claim is part of an increased disability rating claim when such 
claim is raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time that 
the Veteran is appealing the rating assigned for a disability, 
the claim for TDIU will be considered part and parcel of the 
claim for benefits for the underlying disability.  Id.  As such, 
the issues before the Board are as set forth above.

For the reasons detailed below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

In this case, the Board finds that a remand is required in order 
to comply with procedural due process.

Under 38 C.F.R. § 19.31(b)(1), the agency of original 
jurisdiction (AOJ) is required to furnish the claimant and his or 
her representative, if any, a Supplemental Statement of the Case 
if the AOJ received additional pertinent evidence after a 
Statement of the Case or the most recent Supplemental Statement 
of the Case has been issued and before the appeal is certified to 
the Board and the appellate record is transferred thereto.

In this case, the record reflects the last Supplemental Statement 
of the Case regarding the current appellate claim was promulgated 
to the Veteran in October 2008.  However, relevant evidence has 
been added to the file since that Supplemental Statement of the 
Case.  In addition to various treatment records, the Veteran 
underwent a VA examination of his PTSD in September 2009.  Also 
added to the file are records from the Social Security 
Administration to include an August 2009 disability determination 
report which includes relevant findings regarding the service-
connected PTSD.  Moreover, the Veteran and his representative 
emphasized the findings of these recent VA and Social Security 
Administration examinations at the February 2010 hearing.  
Nothing indicates the Veteran has waived initial consideration of 
this evidence pursuant to 38 C.F.R. § 20.1304.  Thus, procedural 
due process requires the AOJ consider this evidence in the first 
instance.  38 C.F.R. § 19.31.

Inasmuch as a remand is already required in this case due to the 
aforementioned procedural due process deficiency, the Board finds 
that the Veteran should also be requested to identify any 
treatment he has received for his service-connected PTSD since 
the September 2009 VA examination, and that any such records he 
identifies should be requested.

As noted above, the Veteran has contended that he is unemployable 
due to his service-connected PTSD.  This finding is supported by 
the fact that an August 2009 rating decision deferred 
adjudication of a TDIU claim until after evaluation of the 
service-connected PTSD.  No subsequent adjudication of this issue 
appears in the documents assembled for the Board's review.  As 
such, the TDIU claim is an aspect of this appeal, and must be 
considered in future adjudication(s) of the Veteran's appeal 
regarding his PTSD claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the names and 
addresses of all medical care providers who 
have treated the Veteran for his service-
connected PTSD since September 2009.  After 
securing any necessary release, the RO/AMC 
should obtain those records not on file.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

3  The RO/AMC will then readjudicate the 
Veteran's claims in light of any additional 
evidence added to the records assembled for 
appellate review to include the September 
2009 VA examination and the Social Security 
Administration records.  The RO/AMC's 
decision should reflect consideration of 
whether a TDIU is warranted.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case.  An appropriate period of time 
should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


